Vista la petición que antecede y los hechos jurados que en ella se consignan: el allanamiento del fiscal de este tribunal a la mencionada solicitud, el caso de Agustín Soto Ra-mos, resuelto por este tribunal el 11 de diciembre del año en curso y la ley y sentencias en él citadas (ante p. 998) se decreta la libertad de Daniel Ruiz Miranda por el pro-ceso a que se refiere esta petición y se ordena al Jefe de) Presidio de Puerto Rico, Sixto M. Saldaña, que lo ponga inmediatamente en libertad por dicha causa, a menos que estuviere detenido o sufriendo prisión por otra condena en su establecimiento.